Citation Nr: 1430492	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection as a urinary system disability (claimed as left pyelonephritis, urethritis, trigonitis, and contracture of the bladder neck).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the Veterans Benefits Management System (VBMS) system.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board remanded the issue of service connection for residuals of a left hip injury in the October 2013 decision.  In March 2014, the RO fully granted service connection for left hip trochanteric bursitis with arthritis; therefore, that issue is not in appellate status and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a urinary system disability, claimed as left pyelonephritis, urethritis, trigonitis, and contracture of the bladder neck.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to the October 2013 Board Remand, the Veteran was afforded a VA examination to assist in determining the etiology of a urinary system disability, if any.  In a February 2014 VA examination, the examiner noted that the Veteran was hospitalized and treated for acute left pyelonephritis, urethritis, trigonitis, and contracture of the bladder neck in October 1963 during service.  He indicated that the Veteran continues to have discomfort in the left upper lumbar area and, for seven to eight years, he has experienced symptoms of urinary outflow obstruction.  The VA examiner noted that the Veteran has a diagnosis of prostatic hypertrophy, and opined that the Veteran's current urinary tract symptoms are more likely than not related to prostatic hypertrophy consistent with his age rather than the acute infection 50 years ago.  

It is unclear whether the VA examiner intended the "acute infection" reference to encompass the acute left pyelonephritis, urethritis, trigonitis, and contracture of the bladder treated in service, as a whole, or only the acute left pyelonephritis and contracture of the bladder neck as mentioned in the opinion section.  Additionally, while the VA examiner indicated that the Veteran did not have abnormal renal tests and urinalysis was normal, the examiner did not mention whether the Veteran had current urethritis, trigonitis, or contracture of the bladder pursuant to appropriate testing, including a cystoscopy, and ultrasound or X-rays of the bladder.  The VA examiner also did not opine on whether the discomfort in the left upper lumbar area is associated with a current disability, and whether it is related to the treatment of acute left pyelonephritis, urethritis, trigonitis, and contracture of the bladder in service.  

In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, the Board finds that a remand for an additional addendum medical opinion is necessary to assist in determining the etiology of the current prostatic hypertrophy and any other urinary system disorder, including urethritis, trigonitis, contracture of the bladder, or disability associated with complaints of discomfort in the left upper lumbar area.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the VA examiner who conducted the February 2014 VA examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to diagnosis and causation, particularly to conduct the appropriate testing for diagnosis of urethritis, trigonitis, and contracture of bladder neck, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the February 2014 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the claims file and any necessary testing deemed necessary, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current diagnosed disability of urethritis, trigonitis, and/or contracture of bladder neck?

b) Does the Veteran have a current diagnosed disability associated with complaints of discomfort in the left upper lumbar area?

c) If the Veteran has a current diagnosis of urethritis, trigonitis, contracture of bladder neck, and/or a disability associated with complaints of discomfort in the left upper lumbar area, is it at least as likely as not (a 50 percent or greater degree of probability) that urethritis, trigonitis, contracture of bladder neck, and/or a disability associated with complaints of discomfort in the left upper lumbar area began in service or is otherwise related to service, including the in-service treatment of left pyelonephritis, urethritis, trigonitis, and contracture of bladder neck?

d) Is it at least as likely as not (a 50 percent or greater degree of probability) that the current prostatic hypertrophy began in service or is otherwise related to service, including the in-service treatment of left pyelonephritis, urethritis, trigonitis, and contracture of bladder neck?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a urinary system disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

